UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6493


BILLY G. ASEMANI,

                                             Plaintiff - Appellant,

          versus


ALI   FALLAHIAN-KHUZESTANI,    Head  of   the
Government of the Islamic Republic of Iran’s
Revolutionary Guard Corps; HOJJATOL-ISLAM
NAYERRI,   Chief   Judge    of   the  Islamic
Revolutionary Court,

                                            Defendants - Appellees,

          and

UNITED STATES OF AMERICA,

                                                         Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-00568-RDB)


Submitted: July 25, 2006                     Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy B. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Billy G. Asemani appeals the district court’s order

dismissing without prejudice Asemani’s complaint in this action

brought under 18 U.S.C. § 2333 (2000).   Because Asemani may refile

this complaint as amended to cure the defects identified by the

district court, the dismissal order is not appealable.    See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).   Accordingly, we dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




                               - 2 -